Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 9-20 are pending.  Claim 8 has been canceled.  Note that, Applicant’s amendment and arguments filed December 1, 2021 have been entered.  
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 1, 2021, is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 9/2/21 have been withdrawn:
	The rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al (US 2004/0157760).
	Man et al teach a solid alkaline cleaning composition including encapsulated bleach.  See Abstract.  The compositions may be in the form of a powder, flake, granule, pellet, tablet, etc.  See para. 5.  The compositions contain an alkalinity source in amounts from 20 to 70% by weight, a sequestrant/builder in amounts from 5 to 60% by weight, 1 to 50% by weight of a surfactant which may be nonionic and anionic surfactants, etc.  See para. 83.  Suitable sources of alkalinity include alkali metal carbonate, alkali metal silicate, etc., and mixtures thereof.  See paras. 39-44.  Suitable sequestrants include polycarboxylates such as polyacrylic acid, polyacrylate, EDTA, etc., and mixtures thereof.  See paras. 50-70.  Suitable surfactants include amine oxides, linear and secondary alcohol ethoxylates, linear alkyl benzene sulfonates, alkyl sulfates, sulfated alcohol ethoxylates, etc.  See paras. 18-38.  Note that, amine oxides as taught by Man et al are the same as recited by instant claim 6.  The compositions will be formulated such that during use in aqueous cleaning operations the wash water will have a pH of between about 7 and about 14, more preferably from 7 to about 11.  See para. 110.   Note that, the Examiner asserts that the broad teachings of Man et al would suggest compositions having the same stability properties as recited by the instant claims because Man et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Man et al.  

	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a solid composition containing an alkali metal carbonate, a chelating agent, am amphoteric surfactant, an anionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Man et al suggest a solid composition containing an alkali metal carbonate, a chelating agent, am amphoteric surfactant, an anionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Man et al, Applicant states that the compositions exemplified by Man et al all include linear alkyl benzene sulfonates, while the instant claims recite that “wherein the anionic surfactant does not include LAS”.  Consequently, Applicant states that one skilled in the art, from the disclosure of Man et al, would find no suggestion for the claimed composition, wherein the anionic surfactant does not include LAS.  Additionally, Applicant states that Tables A and B list compositional ranges for the cleaning compositions described therein, and both state sodium hydroxide and potassium hydroxide as the alkalinity sources.  
not limited the preferred embodiments and that the broad teachings of Man et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in 
	For example, Man et al clearly teach that a variety of anionic surfactants may be used in the compositions including  alkyl carboxylates, alkyl sulfates, ethoxylated sulfates, etc. (See para. 36 of Man et al ) and does not require the use of linear alkyl benzene sulfonates, such that Man et al clearly suggest compositions that do not contain linear alkyl benzene sulfonates as recited by the instant claims.  Additionally, Man et al clearly teach that that the solid composition may include various sources of alkalinity such as alkali metal carbonate, alkali metal silicate, etc. (See paras. 39-40 of Man et al) and Man et al does not require the use of alkali metal hydroxide sources, such that Man et al clearly suggest compositions that do not contain hydroxide alkalinity sources as recited by the instant claims.  Thus, the Examiner asserts that the teachings of Man et al are sufficient to render the claimed invention obvious under 35 USC 103.  
	Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Examples 1-3 of the instant specification provide comparative data showing that the claimed invention provides unexpected and superior soil removal properties in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The comparative data provided in the instant In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).   Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in 
	Additionally, while the data provided in Figures 1-5 of the instant specification appear to show that the claimed composition provided equivalent and/or superior soil removal when used at a lower concentration than compositions falling outside the scope of the instant claims (i.e., the Control liquid composition of Table 3), it is unclear from Table 3 which components and in what amounts are actually used in the Control composition.  Therefore, in the absence of such clarity of the Control composition, it is unclear if the superior soil removal of the claimed composition actually rises to the level of unexpected, or merely shows what one of ordinary skill in the art would reasonably expect based on the amounts and types of components used in the Control composition, and the Examiner asserts that no objective determination as to the unexpected and superior properties of the claimed composition can be made.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/January 10, 2022